In an action to recover damages for fraudulent misrepresentation incident to the sale of certain real property to the plaintiffs, the defendant Philip P. Agusta appeals from an order of the Supreme Court, Kings County, dated May 29, 1964, which denied his motion to dismiss the complaint on the ground that it fails to state a cause of action as to him (CPLR 3211, subd. [¡a], par. 7). Order reversed on the law, with $10 costs and disbursements; defendant Agusta’s motion to dismiss the complaint as to him granted; and complaint dismissed as to the defendant Agusta, with leave to plaintiffs, if so advised, to serve an amended complaint within 30 days after entry of the order hereon. The present complaint is deficient in that it contains no allegation that any fraudulent misrepresentation by the defendant Agusta was relied upon by the plaintiffs. Beldoek, P. J., Ug’hetta, Christ, Brennan and Benjamin, JJ., concur.